UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6977



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MICHAEL ANTHONY JENKINS,

                                            Defendant - Appellant.


                            No. 07-7106



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MICHAEL ANTHONY JENKINS,

                                            Defendant - Appellant.


                            No. 07-7107



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus
MICHAEL ANTHONY JENKINS,

                                           Defendant - Appellant.


Appeals from the United States District Court for the Western
District of North Carolina, at Asheville.    Lacy H. Thornburg,
District Judge. (1:02-cr-00105-LHT; 1:06-cv-00373-LHT)


Submitted: August 30, 2007            Decided:     September 11, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Anthony Jenkins, Appellant Pro Se. Gretchen C.F. Shappert,
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

             In No. 07-6977, Michael Anthony Jenkins seeks to appeal

the district court’s orders denying his 28 U.S.C. § 2255 (2000)

motion and his subsequent motion for reconsideration.                      In Nos. 07-

7106/7107,       Jenkins    has   filed    a     motion      for    a   certificate   of

appealability as to these same two orders.                         The orders are not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”               28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the    district   court      is    debatable       or      wrong   and    that   any

dispositive procedural ruling by the district court is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).              We have independently reviewed the

record     and   conclude    that      Jenkins    has     not    made    the   requisite

showing. Accordingly, we deny Jenkins’ motion for a certificate of

appealability and dismiss the appeals.*                      We dispense with oral



      *
      To the extent that Jenkins seeks to raise new claims in his
informal brief, these claims are not properly before the court.
See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993) (stating
that issues raised for first time on appeal will not be considered
absent a showing of plain error or a fundamental miscarriage of
justice).

                                         - 3 -
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 4 -